DETAILED ACTION
Acknowledgements
This is a Final Action in reply to Applicant’s Response filed 17 December 2021.  
Claims 1–13 are currently pending.
Claims 1–13 have been examined.
Claims 14–20 are withdrawn pursuant to 37 CFR 1.142(b).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed 23 September 2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.
Response to Remarks
In view of Applicant’s amendments, additional search was required, and claims 1-13 now stand rejected by Guedalia, in view of Swift, and further in view of Powell.  Applicant is correct that the combination of Guedalia and Swift do not disclose where the access credential comprises a payment token.  However, Swift discloses the access credential as cited in the prior action, along with steps of storing and identifying an association between the access credential and its respective device.  Powell discloses the accesses credential as a payment token, as presented in the revised 35 U.S.C. 103 rejection.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–13 are rejected under 35 U.S.C. § 103 as being unpatentable over Guedalia et al. (US 2014/0244834 A1) (“Guedalia”), in view of Swift et al. (US 2006/0225132 A1) (“Swift”), and in further view of Powell et al. (US 20150127547 A1) (“Powell”).
As per claim 1, Guedalia discloses (emphasized) a method (“a method for discovering, configuring, and leveraging relationships in Internet of Things (IoT) networks”; see claim 1 in D1 Guedalia) comprises:
detecting, by a proxy device, a plurality of electronic devices within a vicinity of the proxy device (“a supervisor device associated with the IoT network may detect and register one or more IoT devices, one or more non-IoT devices, and/or other suitable physical objects that are
coupled to otherwise used in the controlled loT network”; see paragraph [0086] and figure 1D; see also [0040] “the supervisor device 130 may generally observe, monitor, control, or otherwise manage the various other components in the wireless communications system 100B,” [0062] “a processor”, fig. 1B, and fig. 3).
Guedalia does not expressly disclose, however, Swift teaches (emphasized):
establishing, by the proxy device, a trusted relationship with the electronic devices ([0028] “to give the proxy authorization, the user 70 submits a proxy registration request 78 to a 
in response to establishing the trusted relationship, associating, by the proxy device, each of the electronic devices with an access credential comprising a payment token ([0030]);
storing, by the proxy device, the access credential associated with each of the electronic devices ([0028] the proxy authorization data 82 are stored by the trusted security server 80 in its database”);
receiving, by the proxy device, from one of the electronic devices in the electronic devices, a request to conduct a transaction ([0029]); and
identifying, by the proxy device, the access credential associated with the one of the electronic devices stored by the proxy device ([0028] “the trusted security server 80 retrieves the proxy authorization data of the specified user and determines whether the proxy access request should be allowed”);
initiating, by the proxy device, the transaction on behalf of the electronic device using the access credential ([0030], e.g., “proxy authentication data structure may be given to the target service 76, which stores it for authenticating the proxy client when the proxy client attempts to access the target service”).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the supervisor device of Guedalia to perform the process of Swift in order to establish authenticated trust with detected devices, so that a device may act as a proxy of the user, as taught by Swift. Furthermore, considering the references in the reverse, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, 
However, the combination of Guedelia and Swift do not expressly disclose an access credential comprising a payment token.
Powell discloses an access credential comprising a payment token. ([0038] A "token service system" refers to a system that facilitates requesting, generating and issuing tokens, as well as maintaining an established mapping of tokens to primary account numbers (PANs) in a repository (e.g. token vault).”); ([0039]) (“the token vault may maintain one-to-one mapping between a token and a primary account number (PAN) represented by the token”).  Thus, Powell disclose a server containing a “token vault,” where the tokens are proxy access credentials stored for users to perform payment.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the supervisor device of Guedalia to perform the process of Swift, such that the access credential is a payment token, in order to establish authenticated trust with detected devices, so that a device may act as a proxy of the user, as taught by Swift. It would be obvious to make this substitution because the device of Guedelia can perform the process of Swift with the payment token of Powell, in combination, the same as performed individually, to a predictable result.  Therefore Claim 1 is rendered obvious by Guedelia, in view of Swift, and in further view of Powell.
The applicant is also reminded that the description of what the access credential comprises, e.g. payment token in the claim, does not move to distinguish over prior art as the description merely describes stored data.

As per claim 3, Guedalia in view of Swift, in further view of Powell, teach the method of claim 1, further comprising determining that the transaction is in compliance with one or more transaction protocols maintained in association with the electronic device (Swift [0029]).
As per claim 4, Guedalia in view of Swift, in further view of Powell, teach the method of claim 1, wherein establishing the trusted relationship comprises providing an encryption key to the electronic devices such that future communications between the electronic devices and the proxy device are encrypted using the encryption key (Swift [0034]).
As per claim 5, Guedalia in view of Swift, in further view of Powell, teach the method of claim 1, further comprising authenticating that a user of each of the electronic devices is also a user of the proxy device prior to establishing the trusted relationship (Swift [0051]).
As per claim 6, Guedalia in view of Swift, in further view of Powell, teach the method of claim 5, wherein authenticating that the user of each of the electronic devices is also the user of the proxy device comprises requiring that the user enter a passcode at each of the electronic devices (Swift [0051]).
Claims 7–13 contain language similar to claims 1–6 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 7–13 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685